IN THE SUPREME COURT OF THE STATE OF DELAWARE

LOUISE EVANS,                           §
                                        §
      Petitioner Below,                 §    No. 182, 2019
      Appellant,                        §
                                        §    Court Below: Superior Court
      v.                                §    of the State of Delaware
                                        §
VINCENT RAMUNNO,                        §    C.A. No. N18M-09-110
                                        §
      Petitioner Below,                 §
      Appellee.                         §

                          Submitted: May 24, 2019
                          Decided:   May 24, 2019

                                ORDER

      The Senior Court Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the Court’s lack

of jurisdiction to consider an appeal from a decision issued by a Superior Court

Commissioner. On May 13, 2019, the Court received the certified mail receipt

indicating that the appellant had received the notice to show cause. The appellant

has not responded to the notice within the required ten-day period. For that reason,

dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice